Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
 	Claims 1-3, 6-9, 12 and 13 are currently active in the application with claim 1 being amended by the applicant.
Response to Amendment
	Applicant’s amendment dated November 04, 2020 has been carefully considered and found sufficient in overcoming the rejection of the claims over 35 USC 112(b) however the amendment did not place the application in condition of allowance as presented below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the catalyst" in line 17.  There is insufficient antecedent basis for this limitation in the claim; “sulfur-resistant shift catalyst” should be maintained throughout the claims for consistency.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 1-3, 6-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2010/0081567) hereafter Wang and further in view of Lian et al. (NPL, J. Nat. Gas Chem. V19, pp 61-66, 2010) hereafter Lian provided by the Applicant and Marker et al. US 2009/0077867 hereafter Marker.
	Considering Claims 1 and 2, Wang discloses a process for producing a sour water-gas shift catalyst exhibiting enhanced carbon monoxide conversion wherein a feed stream to the shift catalyst contains hydrogen and sulfur [0002] wherein carbon monoxide and steam are converted into carbon dioxide and hydrogen in the presence of sulfur compounds.  Wang further discloses that a feed stream comprising sulfur is required when feeding a sour water-gas shift catalyst or the catalyst would become deactivated wherein the catalyst may be sulfided in-situ or ex-situ [0007] and [0009] and therefore it would have been obvious to the ordinary skilled artisan before the effective filing date of the instantly claimed invention that the sulfur compound would have to be continuously added with the catalyst being sulfur tolerant.  Wang also discloses that the process of preparing the sour shift catalyst including impregnating a catalyst support with the catalytic metal which then includes a drying step [0025] before the dried catalyst is contacted with a gas mixture comprising the sulfur compound and hydrogen [0026] at a temperature generally from 250° to 600°C [0029].  As Wang discloses the sulfur containing gas to be a combination of dimethyldisulfides and hydrogen [0026] this 
Additionally Wang discloses that the sulfiding compound may include dimethyldisulfides (H3C-S-S-CH3) or any sulfur compound which may be converted to hydrogen sulfide in the presence of hydrogen [0026] wherein x=1, n=0 and R and R’ are an alkyl compound (CH3) with one carbon which reads on the instantly claimed formula as it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v Marburg, 620 O.G. 685, 1949 C.D. 77. and In re Pilling, 403 O.G. 513, 44 F92) 878, 1931 C.D.  75. In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al. 149 USPQ 685, 688.
Wang discloses that the catalyst may be sulfided ex-situ or in-situ and continuously requires a sulfur compound to prevent deactivation as discussed above, Wang is silent on including the sulfur compound of the instant formula in the shift feed and on the conditions of the pretreatment of the instant claim.
Marker discloses the use of a sulfided catalyst useful in water-gas shift reactions [0006] wherein the catalyst comprises nickel/molybdenum or cobalt/molybdenum [0011] and wherein the catalyst requires a continuous sulfur supply to be maintained in a sulfided state wherein the sulfur may be supplied by the continuous addition of dimethyl disulfide [0016].

	 Lian discloses a process for preparing a sulfided catalyst for use in a shift reaction wherein the catalyst is dried in a stream of nitrogen after impregnation at a temperature of 120°C for 4 hours (Section 2, Experimental) thereby falling within the instantly claimed ranges.  Lian further discloses that it is known to utilize dimethyldisulfides in hydrogen for activating the catalyst (Introduction).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the drying conditions as taught by Lian in preparing the catalyst of Wang as both Lian and Wang disclose the use of a drying step in preparing sour-gas shift catalysts.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 3, the significance of Wang, Marker and Lian as applied to Claim 1 is explained above.
	Wang discloses that the temperature of the feed stream should be between a temperature of about 300° and about 470°C [0014] which falls within the instantly claimed range.  

In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 6 and 13, the significance of Wang, Marker and Lian as applied to Claims 1 and 5 is explained above.
Wang discloses that the catalyst comprises an alkali metal comprising sodium [0022].
Considering Claim 7, the significance of Wang, Marker and Lian as applied to Claim 1 is explained above.
Wang discloses that a feed stream comprising sulfur is required when feeding a sour water-gas shift catalyst or the catalyst would become deactivated wherein the catalyst may be sulfided in-situ [0007] and [0009].  Wang further discloses that the sulfurization is enhanced at pressures above atmospheric wherein catalyst activity increases with increasing pressure up to about 400 psig [0015], [0045] and Fig. 3 thereby falling within the instantly claimed range and also making pressure a result effective variable.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to arrive at the instantly claimed range through routine experimentation.

Considering Claim 8, the significance of Wang, Marker and Lian as applied to Claim 1 is explained above.
Wang discloses the use of the sour water-gas shift catalyst to convert carbon monoxide and water to carbon dioxide and hydrogen wherein the ratio of steam to carbon monoxide is about 2.5:1 [0037] steam/gas ratio of 1.0, carbon monoxide is 40% of the gas therefore 1/0.4= 2.5 thereby falling within the instantly claimed range.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to arrive at the instantly claimed range through routine experimentation utilizing the ratio of Wang as a guide.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 9, the significance of Wang, Marker and Lian as applied to Claim 1 is explained above.
Wang discloses that the reaction occurs in a reactor with reaction conditions which fall within or overlap the instantly claimed range [0037].
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 12, the significance of Wang, Marker and Lian as applied to Claim 1 is explained above.
Wang discloses the use of a sour water-gas catalyst [0011] which is sulfur tolerant as the catalyst would become deactivated if sulfur was not present in the feed stream [0007].  Wang further discloses that the catalyst comprises cobalt and molybdenum [0024].
Considering Claim 14, the significance of Wang, Marker and Lian as applied to Claim 1 is explained above.
Wang discloses a sulfur content of 500 ppmv in a non-limiting example [0037] which falls within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/084,393(reference both are to a process of producing a hydrogen-enriched synthesis gas in a water-gas shift reaction in the presence of formula (I).
Additionally, claims 2, 3, 5, 6, 8, 10 and 13 are rejected as being substantially the same as claims 1-4, 6, 7, 9, 12 and 13 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed April 09, 2021 and August 02, 2021 have been fully considered but they are not persuasive.
	Applicant argues against the use of Bhattacharyya.  These arguments are moot as Bhattacharyya was not utilized above.
	Any further arguments have been addressed above.
Conclusion
	Claims 1-3, 6-9 and 12-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B CALL/Primary Examiner, Art Unit 1732